DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the shaft coupling of Figures 3A and 3B (Species I) in the reply filed on February 28, 2022 is acknowledged. Claims 3, 4, 7-14, 17, and 18 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-20 are pending. Claims 3, 4, 7-14, 17, and 18 stand withdrawn as noted above.

Claim Objections
	Claim 1 is objected to because in line 1, an upper shaft and lower shaft are recited as part of an intended use of a shaft coupling. However, positive recitations directed to the upper and lower shaft are set forth at least in lines 2 and 4-5, as well as in claims 2, 5, and 6. The same issue is present in claims 15, 16, 19, and 20. As such, it appears Applicant is intended to claim the combination of the shaft coupling, upper shaft, and lower shaft. Therefore, the recitation “for” in line 1 of each of claims 1 and 15 should be deleted to more clearly set forth Applicant’s 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,688,067 (Straub).
Regarding claim 1, Straub discloses a shaft coupling (32; see Figure 2) for connecting an upper shaft (34) with a lower shaft (36), wherein the upper shaft includes a shaft ring groove (44), the coupling comprising:
a body (38, 40, & 42);
a first receiving chamber (formed in the upper half of the body; see annotated Figure 1 below) within the body, wherein the first receiving chamber receives an end of the upper shaft (see Figure 2);
an upper internal groove (see annotated Figure 1 below) extending into the body from the first receiving chamber;
an upper split ring (48), wherein the upper split ring is configured to be compressed into a position occupying both the upper internal groove and the shaft ring groove of the upper shaft (see Figure 2); and


    PNG
    media_image1.png
    931
    704
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Straub
Regarding claim 2, Straub discloses the coupling (32) further comprises:
a second receiving chamber (formed in the lower half of the body; see annotated Figure 1 above) within the body (38, 40, & 42), wherein the second receiving chamber receives an end of the lower shaft (36); and
an axial shaft bolt (68) captured within the body of the coupling, wherein the axial shaft bolt is threaded into an end of the lower shaft (see Figure 2).
Regarding claim 5, Straub discloses the upper shaft (34) is selected from the group consisting of motor shafts, seal section shafts, thrust chamber shafts and pump shafts (see column 2, lines 18-20).
Regarding claim 6, Straub discloses the lower shaft (36) is selected from the group consisting of motor shafts, seal section shafts, thrust chamber shafts and pump shafts (see column 2, lines 18-20).
Regarding claim 15, Straub discloses a shaft coupling for connecting an upper shaft (34) with a lower shaft (36), wherein the upper shaft includes a shaft ring groove, the coupling comprising:
a body (38, 40, & 42);
a first receiving chamber (formed in the upper half of the body; see annotated Figure 1 above) within the body, wherein the first receiving chamber receives an end of the upper shaft (see Figure 2);
an upper internal groove (see annotated Figure 1 below) extending into the body from the first receiving chamber;
an upper split ring (48), wherein the upper split ring is configured to be compressed into a position occupying both the upper internal groove and the shaft ring groove of the upper shaft (see Figure 2);
a first plurality of set screws (74) configured to compress the upper split ring into the shaft ring groove of the upper shaft (see Figure 2); and
a second receiving chamber (formed in the lower half of the body; see annotated Figure 1 above) within the body, wherein the second receiving chamber receives an end of the lower shaft (see Figure 2); and
means for securing (68) the end of the lower shaft within the second receiving chamber (see Figure 2).
Regarding claim 16, Straub discloses the means for securing the end of the lower shaft (36) within the second receiving chamber (see annotated Figure 2 above) comprises an axial shaft bolt (68) captured within the body of the coupling, wherein the axial shaft bolt is threaded into an end of the lower shaft (see Figure 2).
Regarding claim 19, Straub discloses the upper shaft (34) is selected from the group consisting of motor shafts, seal section shafts, thrust chamber shafts and pump shafts (see column 2, lines 18-20).
Regarding claim 20, Straub discloses the lower shaft (36) is selected from the group consisting of motor shafts, seal section shafts, thrust chamber shafts and pump shafts (see column 2, lines 18-20).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
March 16, 2022